Citation Nr: 1626161	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  08-24 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to separate disability ratings in excess of 10 percent for radiculopathy of the right and left lower extremities since September 8, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and S.S.  


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with her claims folder.

In an October 2014 decision, the Board denied an increased disability rating for a low back disability prior to May 22, 2012, and granted a 40 percent rating from that date; denied an increased disability rating for headaches prior to June 16, 2008, and granted a 30 percent from that date; denied increased ratings for right knee chondromalacia and cholecystectomy residuals; and granted separate 10 percent disability ratings for radiculopathy of the right and left lower extremities, effective September 8, 2008.  

The Veteran appealed the Board's October 2014 decision to the United States Court of Appeals for Veterans' Claims (Court).  In an Order dated in July 2015, the Court vacated that part of the Board's decision that effectively denied separate ratings in excess of 10 percent for radiculopathy in the left and right lower extremities, pursuant to a Joint Motion for Partial Remand (JMR).  

The Veteran did not pursue an appeal as to that part of the Board's decision that granted separate 10 percent ratings for radiculopathy of each lower extremity effective from September 8, 2008, or the Board's decision regarding the ratings for headaches, right knee chondromalacia and cholecystectomy residuals.  The appeal as to these remaining issues was dismissed.

In September 2015 the Board remanded the case for further development.  


FINDING OF FACT

During the pendency of her appeal, the Veteran's service-connected radiculopathy of the bilateral lower extremities has been manifested by pain, tingling and numbness of the left and right lower extremities resulting in no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for separate disability ratings in excess of 10 percent, for radiculopathy of the left and right lower extremities involving the sciatic nerves have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard July 2007 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records, post-service VA and private treatment records, as well as records from the Social Security Administration (SSA), have been obtained.  

The Veteran was provided VA examinations in July 2011, May 2012, January 2014, March 2014 and October 2015 in connection with the claim.  The examinations, along with the medical opinions, in aggregate, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the radiculopathy in both lower extremities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations for the opinions provided.  Thus, VA's duty to assist has been met.  

II. Analysis

Throughout the pendency of the appeal, the Veteran and her representative contend that she has had significant neurological impairment associated with her service-connected radiculopathy of the left and right lower extremities that warrants higher separate disability ratings.  During the December 2008 Board hearing, the Veteran testified that her service-connected radiculopathy in both lower extremities caused symptoms of radiating pain, tingling and numbness down both legs that was so disabling she could hardly walk.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Regulations also require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

Separate 10 percent disability ratings for left and right lower extremity radiculopathy involving the sciatic nerve have been granted for the period dating from September 8, 2008.  

Neurological manifestations are generally rated by analogy to neuralgia of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  See 38 C.F.R. §§ 4.20, 4.124a (2015).  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

VA and private treatment records as early as September 8, 2008, reflect complaints of radiating pain into the legs, along with diminished lower extremity strength and reflexes.  A September 2008 VA treatment record noted the Veteran had not been treated for her back pain at VA since 2006 because she had been treated by a Worker's compensation physician after a fall at her work.  She underwent lumbar spinal surgery at a private facility in January 2009.  In March 2009, the Veteran reported that the pain in her legs and her mobility had improved after the surgery; however, examination revealed decreased bilateral patellar reflexes and knee strength.  A December 2009 private treatment record showed that physical examination of the lower extremities revealed deep tendon reflexes to be normal and symmetrical with muscle strength to be 5/5.  The Veteran's posture and gait were also normal.  

In August 2010, the Veteran continued to complain of low back pain radiating into her right leg and buttock.  Physical examination revealed bilateral strength to be 4+/5 and bilateral reflexes were either absent or hypoactive.  

In July 2011, the Veteran underwent another VA examination.  She complained of continued bilateral radiculopathy following her 2009 surgery.  Physical examination revealed muscle strength of 4/5 for both lower extremities at the hips, knees and ankles.  Deep tendon reflexes were absent in both knees and ankles.  Sensation to light touch was decreased in the right thigh, but was otherwise normal in both lower extremities.  There was decreased vibratory sensation to the right lower extremity.  The examiner determined the Veteran had severe intermittent pain in both lower extremities, and mild numbness in the right lower extremity with both femoral and sciatic nerve involvement.  The examiner opined that she had overall severe radiculopathy in both lower extremities.  

August and September 2011 VA treatment records show the Veteran continued to complain of low back and bilateral leg pain which she characterized as 6/10 in severity.  

In May 2012, the Veteran underwent another VA examination.  She complained of sharp back pain that radiated into both legs to the ankles.  She gave a history of having been incapacitated before her back surgery, but stated that she was no longer incapacitated.  Physical examination revealed muscle strength of 5/5 in both lower extremities with no evidence of atrophy.  Deep tendon reflexes were normal in both knees and ankles.  Sensory examination was also normal in both lower extremities.  There was moderate constant pain in both legs, with no evidence of paresthesias and/or dysesthesias or numbness in either lower extremity.  The examiner noted that the objective neurological examinations were normal, and that the Veteran's symptomatology was more closely analogous to incomplete paralysis of the affected nerves.  The examiner diagnosed mild radiculopathy in both lower extremities.  

An August 2012 private MRI of the Veteran's low back revealed moderate to severe spinal canal narrowing and moderate to severe bilateral neural foramen narrowing with moderate disc bulging.  A September 2012 VA treatment record shows the Veteran complained of low back pain with radiation into both hips and legs with pain severity at 4/10.  An August 2013 private treatment record shows the Veteran continued to complain of low back and hip pain.  Neurological testing of both lower extremities was normal.  

A January 2014 VA Aid and Attendance examiner noted that the Veteran had normal function in her lower extremities.  A March 2014 VA compensation examination report noted the Veteran's complaints of daily low back pain.  Her gait was slow and her stance normal.  Motor testing in the lower extremities was normal bilaterally with no atrophic or dystrophic changes.  Deep tendon reflexes were absent in both knees and hypoactive in both ankles.  Sensory examination was normal in both lower extremities, while straight leg raising tests were positive on both sides.  Physical examination further revealed moderate intermittent pain in both legs, mild paresthesias and/or dysesthesias in both legs and mild bilateral numbness due to radiculopathy.  The examiner assessed the severity of the Veteran's radiculopathy as mild in both lower extremities.  

The Veteran complained of low back pain and right-sided sciatic symptoms in November 2014.  The VA treatment record shows that her deep tendon reflexes were preserved and symmetric with patellar reflexes that were 0 to 1+ bilaterally.  There was no clonus at the ankles nor evidence of foot drop in either extremity.  

Private treatment records dated in in January, March and April 2015, show the Veteran's complaints of worsening low back pain and bilateral hip pain.  In January 2015, the examiner found no actual radicular symptoms.  The March 2015 physical examination was also normal.  All three treatment records show diagnoses of sciatica.  

The Veteran again underwent VA examination in October 2015.  After reviewing the Veteran's claims file, the examiner noted she had suffered 2 back injuries after service, in March 1999 and February 2007.  The examiner further opined that the second injury necessitated her lumbar fusion surgery and that her work-related injuries were predominantly responsible for her current symptoms rather than her service-connected back disability.  Physical examination revealed 4/5 muscle strength in both hip flexors, while the bilateral knee, ankle and great toe flexors were all normal, with no evidence of muscular atrophy incomplete or complete paralysis of the sciatic nerve.  There were no deep tendon reflexes in the knees, and hypoactive reflexes in the ankles.  She had diminished sharp sensation in the bilateral medial thighs and the left medial calf and decreased light touch sensation on both lateral and medial thighs.  There was normal vibratory sensation in both lower extremities.  The examiner opined that the Veteran had a very mild overall impairment of her proximal lower extremities.  

The Board finds that the above findings consistently reflect objective findings of neurological impairment in both legs that are consistent with a 10 percent rating under Diagnostic Code 8520 for each lower extremity.  Higher 20 percent ratings are not warranted, as the evidence does not demonstrate "moderate" incomplete paralysis.  Although there is frequent evidence of moderate intermittent pain, diminished reflexes and strength; sensation was frequently found to be normal during the pendency of the appeal, as were muscle strength and reflexes intermittently.  Moreover, the May 2012, March 2014 and October 2015 VA examiners stated that the Veteran's bilateral radiculopathy symptoms were overall no more than "mild" in severity.  While such statements are not dispositive in assigning a rating under Diagnostic Code 8520, they are consistent with the objective findings in the VA and private treatment records during this period, and the Board finds them to be probative.  

In making this determination, the Board has considered the July 2011 VA examiner's opinion that the Veteran has severe radiculopathy in both lower extremities.  Although the examiner has indicated that the Veteran's neurological disabilities are severe, the only objective evidence of any severe symptoms was intermittent pain, with sensory and vibratory deficits in only the right lower extremity and mild numbness in both extremities.  The Board finds that the July 2011 VA examiner's assessment is simply not consistent with the objective findings at the time of the examination or those in contemporaneous VA and private treatment records.  Therefore, the Board cannot conclude that the Veteran's radiculopathy of the lower extremities in July 2011 was more than mild.  Further, in light of the findings at the more probative and consistent May 2012, March 2014 and October 2015 VA examination reports, the Board finds that the evidence does not support separate disability ratings in excess of 10 percent for the Veteran's radiculopathy of the lower extremities for the period since September 8, 2008.  

While both the Veteran and her sister are competent to report on their personal knowledge of her symptoms, and their testimony at the December 2008 Board hearing is accepted as credible, they are not competent to provide a probative opinion on the severity of such symptoms in relation to the applicable rating criteria.  Such is a medically complex matter that requires particular expertise in clinical neuropathy, which they simply do not possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Concomitantly, the October 2015 VA examiner, took into consideration the Veteran's subjective complaints at the time of her Board hearing, her occupational history and the results of the objective neurological testing and examinations in determining the overall severity of the manifestations attributed to her service-connected radiculopathy of the bilateral lower extremities.  Although the examiner further opined that her current neurological symptoms are unrelated to her service-connected low back disability, the examiner did nonetheless opine that the overall impairment is no more than mild in each leg.  

For all the above reasons, entitlement to separate disability ratings in excess of 10 percent for radiculopathy of the left and right lower extremities is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Board has also considered whether referral for extraschedular ratings for the Veteran's radiculopathy of the lower extremities is appropriate during any period of the appeal.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

During the pendency of the appeal, the Veteran's service-connected radiculopathy of the left and right lower extremities has been manifested by signs and symptoms such as pain, diminished reflexes, diminished sensation and muscle strength, which impair her ability to stand or walk for prolonged periods, which are in turn the effects of the contemplated symptomatology of incomplete paralysis of the sciatic nerve.  Thus, the Veteran's left and right lower extremities signs and symptoms due to radiculopathy, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the sciatic nerve provide disability ratings on the basis of overall impairment.  See, e.g. 38 C.F.R. §§ 4.124a, Diagnostic Code 8520.  As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left and right lower extremity disabilities, referral for extraschedular consideration is not required at any time during the pendency of the appeal.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Moreover, extraschedular consideration on a collective basis has not been expressly raised or reasonably raised by the record.



ORDER

Separate disability ratings in excess of 10 percent for radiculopathy of the left and right lower extremities are denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


